United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3385
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Anthony Gene Mays,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 29, 2011
                                 Filed: May 4, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Anthony Gene Mays was charged with being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); attempting to kill a federal law
enforcement officer, in violation of 18 U.S.C. §§ 1111 and 1114; and carrying and
using a firearm during and in relation to a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1)(A)(iii). The district court1 denied his motion to suppress identification
evidence and, after a jury found him guilty on all three counts, sentenced Mays to a
total of 480 months in prison and 5 years of supervised release. He appeals. His

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the district court erred in denying the suppression motion and
in overruling Mays’s objection under Batson v. Kentucky, 476 U.S. 79 (1986).

       We find no error in the denial of the motion to suppress because we agree with
the district court that the government’s evidence at the suppression hearing showed
that the photographic lineups used to obtain the identifications were not impermissibly
suggestive and that the identifications were reliable. See United States v. Jones, 535
F.3d 886, 889-91 (8th Cir. 2008). Further, the district court did not clearly err in
finding that the government’s reasons for striking two venire persons were legitimate
and nondiscriminatory, and therefore the Batson challenge fails. See United States v.
Blaylock, 421 F.3d 758, 769-70 (8th Cir. 2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                         -2-